Citation Nr: 1746267	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and major depression.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to service-connected diabetes mellitus, type II (DM).

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2015 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In the August 2012 rating decision, the RO denied service connection for PTSD and bipolar disorder.  In the March 2015 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities. 

In January 2017, the Veteran testified before the Board at the RO; a transcript of the hearing is associated with the claims file.  

During his January 2017 hearing, the Veteran provided testimony on the issue of service connection for a psychiatric disorder as well as the issue of service connection for a low back disability.  In January 2015, the Board had denied service connection for a low back disability; that decision was not appealed.  To the extent that the Veteran wishes to reopen that claim, the issue is referred to the RO for any appropriate action.  

The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran filed his claim seeking service connection for PTSD and bipolar disorder, the Board notes that the record contains diagnoses of GAD and major depression during the appeal period.  The Board thus finds that the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder.  See id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the Veteran's claims.

Here, the Veteran contends that he has an acquired psychiatric disorder that began in or is otherwise etiologically linked to service.  In particular, the Veteran contends that he first experienced symptoms of his claimed disorders while on active duty and that he currently experiences similar symptoms.

The Veteran's service treatment records (STRs) reflect that he had trouble sleeping in August 1970 for one week.  In June 1971, a note indicated that he was applying for an Article 635-212 discharge and needed a psychological evaluation; however, a response later that month stated that a discharge under Article 635-212 was an administrative problem rather than medical, and his paperwork was returned without action.  Nevertheless, the Board notes a reference to a February 2, 1971, Mental Hygiene Consultation Service from the Madigan General Hospital Annex in Tacoma, Washington.  The STRs do not contain this Consultation.  Further, a September 1971 separation medical report of examination documented excessive worry or depression and trouble sleeping.

In addition, although VA treatment records repeatedly reflect negative PTSD screenings from 2009 through 2017, they document diagnoses of adjustment disorder with mixed anxious and depressed mood in January 2012, bipolar disorder in February 2012, bipolar disorder and anxiety not otherwise specified (NOS) in November 2012, mood disorder in July 2013, dysthymia and anxiety NOS in August 2013, dysthymia and anxiety NOS rule out PTSD in March 2014, GAD and mood disorder most likely due to unipolar and bipolar disorder in July 2014, unspecified anxiety disorder in December 2014, mild exacerbation of GAD with recent stressor and probable history of recurrent major depression presently in remission in February 2015, and GAD and major depression in partial remission in October 2016 and May 2017.  In addition, the Board notes that the Veteran participated in PTSD group therapy.

A June 2012 VA examination report reflects a diagnosis for bipolar I disorder, and that PTSD was not confirmed during evaluation.  The VA examiner opined that it was less likely as not that the Veteran's bipolar disorder was caused by or related to evaluations for mental hygiene and indications of depression/excessive worry shown during active duty because he did not report experiencing any mental health concerns until January 2012.  Further, it appeared that his wife's illness and his fear of her death caused or contributed to his current symptoms.

During his January 2017 hearing, the Veteran testified that he experienced trouble sleeping and had depression or excessive worry while in service, and that he has a diagnosis of PTSD from Dr. L.G, a VA mental health professional.  He also stated that he was presently taking medication to treat his mental health condition.  He contended that he saw dead bodies during service and saw his friends die in the field.

Given the evidence of record, the Board finds that a new VA examination is required to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, GAD, and major depression.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In addition, the Board notes that there appears to be missing STRs, specifically the February 2, 1971, Mental Hygiene Consultation Service from the Madigan General Hospital Annex in Tacoma, Washington.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In connection with the claims for entitlement to service connection for right and left peripheral neuropathy of the lower extremities, the Board notes that the AOJ denied the claims in March 2015.  The Veteran submitted a timely notice of disagreement (NOD) in April 2015.  These matters must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case (SOC) regarding the claims.  38 C.F.R. § 19.9(c) (2016); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository, and request a copy of any separately stored treatment records and narrative summaries from the Veteran's Mental Hygiene Consultation in Tacoma, Washington in February 1971.  All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly and clearly documented as to the unavailability of these records.

2.  Schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disability.  The examiner should be provided with the Veteran's claims file, including a copy of this REMAND.  

After reviewing the claims file and thoroughly examining the Veteran, the examiner should address the following:

(a)  What are the Veteran's current psychiatric disabilities, if any?  

The examiner should address previously diagnosed psychiatric disorders, including the various diagnoses in the VA treatment records and the June 2012 VA examination, and whether any current diagnoses are progression or correction of previously diagnosed psychiatric disorders.

(b)  If PTSD is diagnosed, the examiner should address whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the PTSD was caused or is otherwise related to service, to specifically include the Veteran's actual exposure to a verified stressor or fear of hostile military or terrorist activity during his period of service in the Republic of Vietnam.

(c)  For any other psychiatric disability, the examiner should address whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any such disability was caused or is otherwise related to service. 

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

4.  Take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the March 2015 NOD concerning the claims for service connection for peripheral neuropathy of the bilateral lower extremities, including issuance of an SOC pertaining to these claims (only if a timely substantive appeal is filed should these issues be returned to the Board).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

